Jones, J.
The actual controversy in this case is upon the plaintiff’s :right to recover from the defendant a specific thing, being nine hundred :and twenty-five dollars in Confederate notes.
This Court cannot recognize any legal proprietary right in Confederate. notes, unless such rights be based upon some positive law of Congress, or upon some legitimate military order of the Government of the United States; neither of which being exhibited in this case, the claim for Confederate notes cannot be sustained. This Court will, ex officio, notice the claim of plaintiff, as sustained by the proof; but, it being against public policy, it will not receive its sanction.
This Court, therefore, sets aside the original judgment rendered in this •case, and further orders, adjudges and decrees, that judgment be rendered in favor of defendant, as in case of nonsuit, costs to be paid by plaintiff in both courts. I • ;